       Case 5:20-cv-05799-LHK Document 335 Filed 10/12/20 Page 1 of 1




Census Bureau Enumerator being asked to turn in equipment

From: Hari Naidu <friendhari@gmail.com>
Sent: Monday, October 12, 2020 5:37 PM
To: Lucy Koh
Subject: Census Bureau Enumerator being asked to turn in equipment

CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution
when opening attachments or clicking on links.


Hon. Judge Lucy Koh:

My name is Hari Naidu and I am an enumerator with the U.S. Census bureau Sunnyvale, CA
office. I have been working with the bureau since July 2020 and have successfully completed
numerous cases. Today, I was requested by my census field supervisor to turn in my
equipment because the NARFU ( non response follow up) operations have been ended. I was
also given the option to hand in my resignation of I choose to do.sk.

My understanding is that you have ordered the bureau to continue operations till the end of
October 2020. In light of this what would your advise be? Should I turn in my equipment? I do
not want to be part of any effort to contravene the order that you have issued.

Look forward to your response.

Warmest Regards,
Hari Naidu
(408) 252-7215
CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution
when opening attachments or clicking on links.
